.




    OFFICE   OF THE ATTORNEYGENERAL   OF TEXAS
                       AUSTIN
Hoaoreible
         3Tolner
               CM'rPiean,
                        SF., Page 2

    in .eaidzzovmept,un3maa said arivorupon
    dmaand of said peram ox psaoe oifloer
    mkes, signa tinCdelivers to said person or
    yea46 offloer a writtea 8tatsmnt          aontainl~
    all the infomatic:nbarelc required to be Included
    in permits. &r&b driver shall be fined not
    less thar:Tw~r~tpfivs       ( ES&O) Dollars nor
    zora thas    TWG U&red      (8IMO&O) Dollars for
    each hoad of l.ivslstoak     and eaah dozestio fowl ,~
    hi said mmement whiah ie not oovsred by all
    the following infonzatA.on:iJam or place of
    ox-i&i, laoluding nam4 of ranah        ar other
    place; p&it of destlnatioti        isioludfng n&m of
    renah, market     aeater, pe4kl.q    house or other
    place;   wsber    of Iivertfiak   or fowls with the
    desoriptiontheroof, including kind, brood,
    color, SAG altioarks and brands if there br
    =w. Falluro OP reC?ueaLof such driver tc
    exbiblt to e pamon       or jnaco officer s&id
    yeraft or t 0 mGk5 said sta.tsment,shall
    coratit.utS    prubabls cm.asefor LO ~gaerson
    or peaa* officer to irdarahsaid fruak or
    vehlale to aeaertwlioif It containb         anq
    stolen Livsstoak or stolon,dcm?mtlofowl8
    and to dataln aold eaV&mt a 'rmsonable
    len$th of tfge to asarrttrrin      whsther anj
    atolaa livsstaek      or stole. fmZ5    are
    ocnteinad therain.  Aay drlosr who &as In
    l&s pcs*cssf.ci~my f8lee or foqed  paniLt or
    who makes any false wrlttsn Zitatment shall be
    fined not lam than Tuo Hundred     (@Ob.%)
    Dollar6 nar more than Fivs,mridmd (8r5GO.00)
    Collars or ba ah~ll.bs l.qritoned    iiit&e
    aoua~g .jaiLnot lass thun sixty (50) &sys
    nor mre than six (4) zcmthbe,or'he eb.~ll.  be
    punlshsd by both suah Pine and imprlsomrient.
    It is ju-ovidsdthet tha ~rovitafoats of *$Lti
    ket eball alao ag,?lyto a2ac&tersd llvtiiatock
    azd fc~wlsan& butahwed portions     thereof.*
          The otatute ag!gsarlto be tithin the pollee power
bf the stata inmiar au Ooneern8 tha authority it extends
to pm6 OfrLln.        30 doubt the legality of t&t portion
of the law attw~tis<;   to tisgtirsdrivera of.vehiolstrto
uhibit the permit, or m&e the statmsnt gremoribml in
lieu of eudh psmdt, to pemons other thao peace offlierra,~
but a detoralnationof that pueotion is not nw before us.
          fn $mssic.~the act, the l6gia~etire"intsnt is app6lunt
fro3 the foXlowIng lsn~uage Of t&I.snsrgency claw81
           The tacta that there are n~srou%
     thQ.fts of lfvezHxvak,anddozM&lo f.owlaend
     that the aaid stolen Uvoetoeh sod row18 aim
     beiog hauled in tarrrfcrr,
                              autmobi&oa sod otlwr
     vehloles troa mnehea, paatuma and gnmireu
     along .gublloroada, thoroughfaresand high-
     wqw and timt there icr94,adipuate .&w
     mgnlafing movements'of ll~estwk by tamb,
     autfm4bfl46  and otlwr vrbiales whewb;g ,ataeh
     thefti~nay be prsve&mI ma &M&d         crRste
     an Qmrgen6y* * *.




          By pnwl.dons of $he a&       t&b offle~em am authmite6
to ato;,any vehicle u2on.U a,?psa&g thatmoh oehiole I8
tmnaporttng lIvestook or doaas%iO fowl, aither.alXVsor
shughtarrd, an4 to mqueat the Qriver~%O erhibit $hQ pmnlt
6amsribrd An the et&ate.    ,Sf t&a. Q~~vex luy ~90 aiwh &t,
5t Id.11bQ proper em the orriaem to reQueett~'tbmit     t.h*
drlrrr D~O&d.lB   ?p~!ibthe otat&WiSt tifWZ'e& to. ff ZViiwal